UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4517


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAWRENCE LEO HAWKINS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00060-RAJ-TEM-1)


Submitted:   September 13, 2011          Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith N. Hurley, Richmond, Virginia, for Appellant.      William
David Muhr, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence    Leo   Hawkins,       Jr.,   was    sentenced   to   ninety

days   in    prison     following   the       revocation     of   his   supervised

release.     Hawkins’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he has reviewed

the record and believes Hawkins’ appeal is frivolous, and asking

that he be allowed to withdraw from further representation of

Hawkins.     Counsel nonetheless identifies two issues he believes

Hawkins may wish to raise on appeal: (1) that the district court

lacked jurisdiction to determine whether Hawkins violated his

probation; and (2) that Hawkins received ineffective assistance

of counsel during the revocation hearing.                    The Government has

declined to file a responsive brief and Hawkins has failed to

file a pro se supplemental brief despite receiving notice of his

right to do so.       We deny counsel’s motion to withdraw and affirm

the district court’s judgment.

             Although    counsel    suggests         that   the   district   court

lacked jurisdiction to consider Hawkins’ probation violations,

counsel     correctly    concedes   that      this    assertion    is   meritless.

See 18 U.S.C. § 3565(a) (2006) (providing the district court

with authority to revoke probation and sentence a defendant to a

term of imprisonment if the defendant refuses to comply with

probation terms).         Although counsel also suggests that Hawkins

may wish to raise an ineffective assistance of counsel claim on

                                          2
appeal,    such     claims   are    cognizable      on    direct   appeal      only   if

counsel’s    ineffectiveness        conclusively         appears   on    the    record.

See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.

2006)     (reiterating       that    this       court    will    only    address      an

ineffective assistance of counsel claim on direct appeal “if the

lawyer's ineffectiveness conclusively appears from the record”).

We have reviewed the record pertaining to the district court’s

revocation of Hawkins’ supervised release and conclude that no

cognizable ineffective assistance of counsel claim conclusively

appears on the record.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we deny counsel’s motion to withdraw and affirm the

district court’s judgment.             This court requires that counsel

inform Hawkins, in writing, of the right to petition the Supreme

Court   of   the    United    States   for       further    review.      If     Hawkins

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may then move in

this court for leave to withdraw from representation.                       Counsel's

motion must state that a copy thereof was served on Hawkins.                          We

dispense     with     oral    argument      because        the   facts    and    legal




                                            3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4